                          1 COOPER, WHITE & COOPER LLP
                            Peter C. Califano (SBN 129043)
                          2   pcalifano@cwclaw.com
                            201 California Street, 17th Floor
                          3 San Francisco, California 94111
                            Telephone:     (415) 433-1900
                          4 Facsimile:     (415) 433-5530

                         5 RAY QUINNEY & NEBEKER P.C.
                           Michael R. Johnson (UT Bar No. 7070)
                         6   mjohnson@rqn.com
                           Pro Hac Vice Application Pending
                         7 36 South State Street, Suite 1400
                           Salt Lake City, Utah 84111
                         8 Telephone: 801.532.1500
                           Facsimile: 801.532.7543
                         9
                           Attorneys for Attorneys for RABO
                        10 AGRIFINANCE LLC, as Assignee of the Rights
                           and Claims of RABOBANK, N.A.
                        11

                        12                            UNITED STATES BANKRUPTCY COURT
                        13                            NORTHERN DISTRICT OF CALIFORNIA
                        14

                        15 In re                                                CASE NO. 15-10150-CN

                        16 DEERFIELD RANCH WINERY, LLC,                         Chapter 11

                        17                         Reorganized Debtor.          CERTIFICATE OF SERVICE

                        18                                                      Hearing Date:    December 16, 2020
                                                                                Hearing Time: 11:00 a.m.
                        19                                                      Place: Via Court Call or Videoconference
                                                                                Judge: Honorable Charles Novack
                        20

                        21

                        22         I am a resident of the State of California. I am over the age of eighteen years, and not a
                           party to this action. My business address is 201 California Street, Seventeenth Floor, San
                        23 Francisco, CA 94111-5002.

                        24          On 2 December 2020, I served true copies of the following document(s):
                        25          1.     Notice of Appearance and Request for Special Notice
                        26 on each of the parties listed as follows:

                        27        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                           document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
                        28 who are registered CM/ECF users (listed on the Court's Electronic Mail Notice List for this case)
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                           Doc# 266      Filed: 12/02/20    Entered: 12/02/20 11:35:27        Page 1 of
                                                                      2
                          1 will be served by the CM/ECF system. Participants in the case who are not registered CM/ECF
                            users will be served by mail or by other means permitted by the court rules.
                          2
                                    BY MAIL: I am readily familiar with the business practice at my place of business for
                          3 collection and processing of correspondence for mailing with the United States Postal Service.
                            Correspondence so collected and processed is deposited with the United States Postal Service that
                          4 same day in the ordinary course of business. On the date specified above, as to each of the parties
                            identified in the below service list, a true copy of the above-referenced document(s) was placed for
                          5 deposit in the United States Postal Service in a sealed envelope, with postage fully prepaid; and on
                            that same date that envelope was placed for collection in the firm's daily mail processing center,
                          6 located at San Francisco, California following ordinary business practices.

                          7     Deerfield Ranch Winery, LLC                     Debtor
                                1310 Warm Springs Road
                          8     Glen Ellen, California 95442

                          9     Barry S. Glaser                                 Representing Sonoma County
                                Steckbauer Weinhart, LLP
                        10      333 So. Hope Street, #3600
                                Los Angeles, California 90071
                        11
                                Robert W. Rex                                   Representing Debtor
                        12      1310 Warm Springs Road
                                Glen Ellen, California 95442
                        13
                                John D. Fiero                                   Representing Debtor
                        14      Pachulski, Stang, Ziehl, and Jones
                                150 California Street, 15th Floor
                        15      San Francisco, California 94111-4500
                        16      Amin Kazemini                                   Representing Debtor
                                755 Farmers Lane #110
                        17      Santa Rosa, California 95405
                        18      Lynette C. Kelly                                Representing Office of the U.S. Trustee
                                Minnie Loo
                        19      Office of the U.S. Trustee/SR
                                Phillip J. Burton Federal Building
                        20      450 Golden Gate Avenue, 5th Floor, #05-0153
                                San Francisco, California 94102
                        21

                        22
                                  I declare under penalty of perjury under the laws of the United States of America that the
                        23 foregoing is true and correct and that I am employed in the office of a member of the bar of this
                           Court at whose direction the service was made.
                        24
                                  Executed on 2 December 2020, at San Francisco, California.
                        25

                        26                                                        /s/Melissa C. Batchelder
                                                                                  Melissa C. Batchelder
                        27
                               1338532.2
                        28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                             Doc# 266     Filed: 12/02/20     Entered:
                                                                               2       12/02/20 11:35:27     Page 2 of
                                                                       2
